Name: 84/95/EEC: Commission Decision of 8 February 1984 approving a programme relating to a special emergency measure established by Council Regulation (EEC) nÃ ° 2969/83 to assist stock farming in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  agricultural activity
 Date Published: 1984-02-22

 Avis juridique important|31984D009584/95/EEC: Commission Decision of 8 February 1984 approving a programme relating to a special emergency measure established by Council Regulation (EEC) n ° 2969/83 to assist stock farming in Italy (Only the Italian text is authentic) Official Journal L 051 , 22/02/1984 P. 0020 - 0020*****COMMISSION DECISION of 8 February 1984 approving a programme relating to a special emergency measure established by Council Regulation (EEC) No 2969/83 to assist stock farming in Italy (Only the Italian text is authentic) (84/95/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2969/83 of 19 October 1983 establishing a special emergency measure to assist stock farming in Italy (1), and in particular Article 3 thereof, Whereas, on 22 December 1983, with a view to implementing the said measure, the Italian Government submitted the programme referred to in Article 3 of Regulation (EEC) No 2969/83 and provided certain details by telexes dated 13 and 17 January 1984; Whereas the programme ensures that the aid foreseen in Article 2 of the said Regulation is granted to the farms, referred to in the Article 1 of the Regulation, only with a view to transforming into medium-term loans, short-term loans with a maximum duration of 12 months, taken up by the holdings before 30 November 1983 to cover operating costs; whereas the amounts and the duration of the aid foreseen in the programme seem appropriate in order to obtain the objectives of Regulation (EEC) No 2969/83; whereas it is, therefore, appropriate to approve the programme; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for a special emergency measure to assist stock farming in Italy, submitted by the Italian Government on 22 December 1983 pursuant to Regulation (EEC) No 2969/83, is hereby approved, taking account of the supplementary information provided by the said government on 13 and 17 January 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 8 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 293, 25. 10. 1983, p. 7.